Citation Nr: 1416617	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  09-16 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a cervical spine disorder, claimed as secondary to a service-connected low back disorder.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right knee disorder, claimed as secondary to a service-connected low back disorder.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee disorder, claimed as secondary to a service-connected low back disorder.

4.  Entitlement to service connection for a cervical spine disorder, claimed as secondary to a service-connected low back disorder.

5.  Entitlement to service connection for a right knee disorder, claimed as secondary to a service-connected low back disorder.

6.  Entitlement to service connection for a left knee disorder, claimed as secondary to service-connected low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1979 to December 1982.

These matters come before the Board of Veterans' Appeals (the Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The issues of entitlement to service connection for a cervical spine disorder, right knee disorder, and left knee disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  A July 2005 rating decision that denied the Veteran's claim of entitlement to service connection for a cervical spine disorder, on the grounds that there was no evidence of a relationship between the Veteran's cervical spine disorder and his low back disorder, or treatment for a cervical spine disorder in service, was not appealed nor was new and material evidence received within the appeal period.

2.  A July 2005 rating decision that denied the Veteran's claim of entitlement to service connection for a right knee disorder, on the grounds that there was no evidence of a relationship between the Veteran's right knee disorder and his low back disorder, or treatment for a right knee disorder in service, was not appealed nor was new and material evidence received within the appeal period.

3.  A July 2005 rating decision that denied the Veteran's claim of entitlement to service connection for a left knee disorder, on the grounds that there was no evidence of a relationship between the Veteran's left knee disorder and his low back disorder, or treatment for a left knee disorder in service, was not appealed nor was new and material evidence received within the appeal period.

4.  The evidence received since July 2005 is new and raises a reasonable possibility of substantiating the claims of entitlement to service connection for cervical spine, right knee, and left knee disorders.


CONCLUSIONS OF LAW

1.  The July 2005 rating decision that denied the Veteran's claim of entitlement to service connection for a cervical spine disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  The July 2005 rating decision that denied the Veteran's claim of entitlement to service connection for a right knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

3.  The July 2005 rating decision that denied the Veteran's claim of entitlement to service connection for a left knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

4.  New and material evidence has been received; thus, the claims of entitlement to service connection for cervical spine, right knee, and left knee disorders are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claims for entitlement to service connection for a cervical spine disorder and right and left knee disorders.  Thus, any errors in complying with the notice or assistance requirements with respect to these matters are moot.

Petition to Reopen

In a rating decision dated July 2005, the RO denied the Veteran's claims of entitlement to service connection for a cervical spine disorder and right and left knee disorders.  The Veteran did not appeal the July 2005 decision with respect to those claims, nor was new and material evidence received within the appeal period.  Therefore, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  Even so, applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2013).

The Veteran filed petitions to reopen his previously denied claims in April and November 2007.  A May 2008 rating decision continued the previous denials on the grounds that the newly received evidence did not attribute the claimed cervical spine disorder and right and left knee disorders to the Veteran's service-connected low back disorder.

The Board is required to address this particular issue (i.e., the new and material evidence claim) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, despite the fact that in the present case the RO has already determined that no new and material evidence sufficient to reopen the Veteran's previously denied claims of entitlement to service connection for a cervical spine disorder and right and left knee disorders has been received, the Board will proceed, in the following decision, to adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the July 2005 denial, the evidence of record consisted of the claims file, the Veteran's service treatment records, outpatient records from VAMC Puget Sound and VAMC Eastern Kansas City, a VA examination report dated March 23, 2005, and a VA Form 21-4138 received March 23, 2005.  Each claim was denied on the grounds that there was no evidence of a relationship between the Veteran's reported disorders and his service-connected low back disorder, or of a diagnosis of, or treatment for, a cervical spine disorder or right and left knee disorders in service.

Since July 2005, the Veteran submitted private treatment records from Providence St. Peter Hospital documenting treatment for knee and back pain, as well as VA Pain Service Consult Report, which stated that the Veteran's chronic neck and knee pain were related to his degenerative disc disease (DDD) of the spine.
 
This evidence is new, as it was received by VA after the issuance of the July 2005 rating decision and could not have been considered by prior decision makers.  Moreover, it is material, as it suggests a relationship between the Veteran's service-connected low back disorder and his claimed cervical spine and right and left knee disorders, which was one of the elements of service connection that was found lacking in the July 2005 rating decision.

As new and material evidence has been received, reopening of the previously denied claims of entitlement to service connection for a cervical spine disorder and right and left knee disorders is warranted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2013).


ORDER

New and material evidence having been received; reopening of the previously denied claim of service connection for a cervical spine disorder is warranted.

New and material evidence having been received; reopening of the previously denied claim of service connection for a right knee disorder is warranted.

New and material evidence having been received; reopening of the previously denied claim of service connection for a left knee disorder is warranted.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2013).  In this case, the Veteran was not afforded VA examinations to determine the etiologies of his cervical spine, right knee, and left knee disorders. 

The Veteran has current diagnoses of severe low cervical degenerative disc disease, arthritic and chondromalacia changes in the right knee, and a small ossicle in the distal patellar tendon of his left knee.  Additionally, the Veteran is service-connected for a low back disorder and experienced low back injuries in-service, which form the basis of his secondary service-connection claim.  Moreover, a January 2006 pain service consult report related the Veteran's cervical spine, right knee, and left knee disorders to his service-connected low back disorder.  Lastly, there is insufficient competent medical evidence to make a decision on the claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a VA examination is needed to determine whether the Veteran's cervical spine, right knee, and left knee disorders are etiologically related to his service-connected low back disorder or otherwise related to service.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment and evaluation records relating to the Veteran's cervical spine, right knee, and left knee disorders.  All records received should be associated with the claims file.

2.  Request the Veteran furnish all dates and places of treatment for his cervical spine, right knee, and left knee disabilities.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

3.  When the above actions have been accomplished to the extent possible, schedule the Veteran for an appropriate examination to determine the current nature and etiology of his cervical spine, right knee, and left knee disorders.  Specifically, the examiner should opine on the following:

a)  whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed cervical spine disorder began in or is related to active military service.

b)  whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed cervical spine disorder was caused by his service-connected low back disorder.

c)  whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed cervical spine disorder was aggravated (i.e., worsened) beyond the natural progress by his service-connected low back disorder.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's cervical spine disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected low back disorder.

d)  whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed right knee disorder began in or is related to active military service.

e)  whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed right knee disorder was caused by his service-connected low back disorder.

f)  whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed right knee disorder was aggravated (i.e., worsened) beyond the natural progress by his service-connected low back disorder.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's right knee disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected low back disorder.

g)  whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed left knee disorder began in or is related to active military service.

h)  whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed left knee disorder was caused by his service-connected low back disorder.

i)  whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed left knee disorder was aggravated (i.e., worsened) beyond the natural progress by his service-connected low back disorder.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's left knee disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected low back disorder.

The examiner should review the Veteran's claims file, to include a copy of this remand, in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.  Any opinions offered should be accompanied by supporting rationales.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  After ensuring that the requested actions are completed, the AOJ should take any other development actions deemed warranted and readjudicate the claims on appeal.  If the benefits sought are not fully granted, the AOJ must furnish a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


